DETAILED ACTION
This Non Final Office Action is in response to Application filed on 09/30/2019.
Claims 1-21 filed on 09/30/2019 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/30/2019 are accepted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 1, 6-8, 13-15 and 20-21 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim  1, 6-8, 13-15 and 20-21 of copending Application No. 16/588,860 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Please see table below regarding the claimed invention
Instant Application 16/588,860
Copending Application 16/509,307
1. A computer-implemented method, comprising: receiving a data segment on which a cryptography and/or compression operation is to be executed; determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator; determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the 


6. The method of claim 1, wherein the hardware cryptography/compression accelerator is a companion chip to the CPU.
7. The method of claim 1, wherein the cryptography and/or compression 







13. The non-transitory machine-readable medium of claim 8, wherein the hardware cryptography/compression accelerator is a companion chip to the CPU.
14. The non-transitory machine-readable medium of claim 8, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.
14. The non-transitory machine-readable medium of claim 8, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.
15. A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data processing operations, the operations including: receiving a data segment on which a cryptography and/or 


20. The data processing system of claim 15, wherein the hardware cryptography/compression accelerator is a companion chip to the CPU.
21. The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to Atty. Docket No.: 206368.0518.5 (P335) 30the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.
21. The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20180006806 A1).
Regarding claim 1. Wang teaches A computer-implemented method (Wang [0016] “Systems and methods are described for dual mode hardware acceleration for cryptographic operations”), comprising: 
receiving a data segment on which a cryptography and/or compression operation is to be executed (Wang Figure 6 (602) [0048] “…the steps of receiving, by a computer system having a host central processing unit (CPU) and a cryptographic hardware accelerator coupled to the host CPU, data (i.e. data segment) upon which a cryptographic operation is to be performed as shown at step 602”); 
determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator (Wang Figure 6 [0048] “requesting, by the CPU, state information (i.e. status information) associated with the cryptographic hardware accelerator as shown at step 608; checking if the state information satisfies a predetermined condition as shown at step 610”, [0042-0043]., e.g. [0043] and discloses “As shown in FIG. 4, configuration screen 400 can be provided for enabling configuration for processing of cryptographic operations. Screen 400 can include conditions, the satisfaction of which, cause the computer system to assign execution of a cryptographic operation to the host CPU.”, state information that is related to the CPU and the accelerator for processing the cryptographic operation and determining which one performs the operation, and assigning the cryptographic operations accordingly, such as state information related to queue length, estimated time for processing operation, or utilization, illustrated in Figure 4 and [0037]); 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware cryptography/compression accelerator (Wang [0048] Figure 6 (610) “…checking if the state information satisfies a predetermined condition as shown at step 610; and offloading, by the CPU, selective performance of the cryptographic operation on the remaining blocks by the CPU or the cryptographic hardware accelerator based on the current state information.”); 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation (Wang [0048] Figure 6 (610-614) “…when the state information satisfies one or more predefined conditions as shown at step 612, the cryptographic operation can be offloaded to the cryptographic hardware accelerator. Alternatively, when the state information does not satisfy the one or more predefined conditions, the cryptographic operation can be performed on the next data block of the remaining data blocks by invoking a native hardware supported cryptographic instruction on the remaining block by the CPU as shown at step 614.”); and 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator: forwarding the data segment to the hardware cryptography/compression accelerator for execution of the cryptography and/or compression operation (Wang [0048] Figure 6 (610-614) “…when the state information satisfies one or more predefined conditions as shown at step 612, the cryptographic operation can be offloaded to the cryptographic hardware accelerator. Alternatively, when the state information does not satisfy the one or more predefined conditions, the cryptographic operation can be performed on the next data block of the remaining data blocks by invoking a native hardware supported cryptographic instruction on the remaining block by the CPU as shown at step 614.”).

Regarding Claims 8 and 15, they include similar limitations to claim 1, therefore the rejection applied to claim 1 is also applied to claims 8 and 15.
  

Regarding claim 6. Wang teaches The method of claim 1, wherein the hardware cryptography/compression accelerator is a companion chip to the CPU (Wang [0050] “cryptographic hardware accelerator module 730”, Figure 7 illustrates the hardware accelerator 730 as a companion ASIC chip as disclosed in [0054] to the processor 705 chip as disclosed in [0050]).

Regarding Claims 13 and 20, they include similar limitations to claim 6, therefore the rejection applied to claim 6 is also applied to claims 13 and 20.  

Regarding claim 7. Wang teaches The method of claim 1, wherein the cryptography and/or compression operation on the data segment comprises one of. a symmetric cryptography function applied to the data segment (Wang [0026] “cryptographic operation is one of Rivest-Shamir-Adleman (RSA), Advanced Encryption Standard (AES), Message Digest 5 (MD5), Secure Hash Algorithm (SHA) Diffie-Hellman (DH), RC5, Blowfish and International Data Encryption Algorithm (IDEA). Those skilled in the art will appreciate other current or future block cryptographic algorithms may be used.”, where e.g. RSA is an asymmetric cryptographic algorithm), an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.

Regarding Claims 14 and 21, they include similar limitations to claim 7, therefore the rejection applied to claim 7 is also applied to claims 14 and 21.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 9-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gasser (US 10719366 B1), hereinafter Gasser.

Regarding claim 2. Wang teaches The method of claim 1, 
[wherein the status information relating to the CPU comprises an average recent latency measurement of the CPU], and 
the status information relating to the Atty. Docket No.: 206368.0546.1 (P335C) 25hardware cryptography/compression accelerator comprises an average recent latency measurement and a current queue size of the hardware cryptography/compression accelerator (Wang discloses in [0042] “…the offloading decision can be based on the state information associated with the CHA (i.e. accelerator), wherein the state information can be indicative of whether the CHA is available to perform the cryptographic operation…state information may be evaluated include any or a combination of (i) the extent to which an input queue of the CHA is occupied (i.e. current queue size), (ii) an expected amount of time for a current cryptographic operation being performed by the CHA to be completed (i.e. average recent latency); and (ii) a current utilization of one or more resources of the CHA.”, [0043] and Figure 4 illustrates the status information for the queue and estimated time, where the expected/estimated time is considered average time/latency, where [0034] “estimated amount of time required to complete execution of the last offloaded cryptographic operation. The estimated time of execution can be calculated based on the time taken by cryptographic hardware accelerator 102 to perform the cryptographic operation on a data block of a similar/same size and type”).
While Wang discloses the above limitations, where the above state information are information that are related to the CPU, however, Wang does not explicitly disclose 
Gasser discloses wherein the status information relating to the CPU comprises an average recent latency measurement of the CPU (Gasser discloses in Col. 4 line 49-59 “characteristics of calls to the accelerator and CPU may be recorded over time, and a classification algorithm (referred to as a classifier) may be trained on such recorded calls. The recorded characteristics may include the type of interconnect (e.g., local bus or Ethernet access), the accelerator or processor used to perform the computation, the time to reach a result, and so on. After being trained, the classifier may be employed for hardware selection 125 of calls in the future. In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training.”, “…the hardware selection may be performed based (at least in part) the estimated time to complete the task (i.e. average recent latency) using the accelerator in comparison to the estimated time using the CPU”, where the refining process is continuous and therefore the estimated time is interpreted as averaged time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).

Regarding Claims 9 and 16, they include similar limitations to claim 2, therefore the rejection applied to claim 2 is also applied to claims 9 and 16.  
Regarding claim 3. Wang-Gasser teaches The method of claim 2, further comprising: 
determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator in response to determining that the hardware cryptography/compression accelerator is not in a busy state (Wang [0025] “…the state information can be indicative of whether the cryptographic hardware accelerator is available (i.e. not in a busy state) to perform the cryptographic operation, wherein the predetermined condition comprises availability of the cryptographic hardware accelerator to perform the cryptographic operation”, [0039] “…when scheduler 206 determines that HAMs 204 are not available (i.e. in busy state),  host CPU 202 performs the cryptographic operation at step 4.”, where availability, i.e. not in busy state, is dependent on the queue length and estimated time, i.e. latency, described in [0042-0043] and illustrated in Figure 4), 
wherein the hardware cryptography/compression accelerator is not in the busy state when the average recent latency measurement of the hardware cryptography/compression accelerator does not exceed a latency threshold and the current queue size of the hardware cryptography/compression accelerator does not exceed a queue size threshold (Wang [0042] and Fig 4 illustrates the example where the accelerator is available, i.e. not in busy state, when Queue length, i.e. queue size, is not exceeding 7, and the estimated time to perform a cryptographic operation does not exceed 10ms.).


Regarding claim 4. Wang-Gasser teaches The method of claim 3, further comprising: 
when the hardware cryptography/compression accelerator is in the busy state, determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based on the average recent latency measurements of the CPU and of the hardware cryptography/compression accelerator (Wang [0025] “…the state information can be indicative of whether the cryptographic hardware accelerator is available (i.e. not in a busy state) to perform the cryptographic operation, wherein the predetermined condition comprises availability of the cryptographic hardware accelerator to perform the cryptographic operation”, [0039] “…when scheduler 206 determines that HAMs 204 are not available (i.e. in busy state),  host CPU 202 performs the cryptographic operation at step 4.”, where availability, i.e. not in busy state, is dependent on the queue length and estimated time, i.e. latency, described in [0042-0043] and illustrated in Figure 4, examiner notes the limitation is recited in the alternative).

Regarding Claims 11 and 18, they include similar limitations to claim 4, therefore the rejection applied to claim 4 is also applied to claims 11 and 18.  
  

Regarding claim 5. Wang-Gasser teaches The method of claim 4, further comprising, 
when the hardware cryptography/compression accelerator is in the busy state: determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU [in response to determining that the average recent Atty. Docket No.: 206368.0546.1 (P335C) 26latency measurement of the hardware cryptography/compression accelerator is higher than the average recent latency measurement of the CPU] (Wang [0039] “…when scheduler 206 determines that HAMs 204 are not available (i.e. in busy state),  host CPU 202 performs the cryptographic operation at step 4.”, where availability, i.e. not in busy state, is dependent on the queue length and estimated time, i.e. latency, described in [0042-0043] and illustrated in Figure 4); and 
determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator [in response to determining that the average recent latency measurement of the hardware cryptography/compression accelerator is lower than the average recent latency measurement of the CPU] (Wang [0025] “…the state information can be indicative of whether the cryptographic hardware accelerator is available (i.e. not in a busy state) to perform the cryptographic operation, wherein the predetermined condition comprises availability of the cryptographic hardware accelerator to perform the cryptographic operation”, [0039] “).
While Wang discloses the aforementioned limitations, including selecting on of the CPU or accelerator to perform the cryptographic operation based on the estimated time to compete the operation, i.e. latency, by the accelerator, where the selection is based on pre-determined condition as described in [0042-0043] and Figure 4, however, Wang does not explicitly describe that the selection is based on the comparison of the estimated time to compete the operation at the CPU and the accelerator (Emphasis in bold).
Gasser teaches when the hardware cryptography/compression accelerator is in the busy state: determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU in response to determining that the average recent Atty. Docket No.: 206368.0546.1 (P335C) 26latency measurement of the hardware cryptography/compression accelerator is higher than the average recent latency measurement of the CPU  and determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator in response to determining that the average recent latency measurement of the hardware cryptography/compression accelerator is lower than the average recent latency measurement of the CPU 
(Gasser Col. 4 line 49-59 teaches “…characteristics of calls to the accelerator and CPU may be recorded over time, and a classification algorithm (referred to as a classifier) may be trained on such recorded calls. The recorded characteristics may include the type of interconnect (e.g., local bus or Ethernet access), the accelerator or processor used to perform the computation, the time to reach a result, and so on. After being trained, the classifier may be employed for hardware selection 125 of calls in the future. In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training.”, “…the hardware selection may be performed based (at least in part) the estimated time to complete the task (i.e. average recent latency) using the accelerator in comparison to the estimated time using the CPU”, completion time include latency associated with bus and network. 
Gasser’s system teaches the selection of one of the CPU or the accelerator based on the comparison of the estimated times to complete the task by the CPU and accelerator. The processor, i.e. either CPU or accelerator that has better performance, i.e. less time to complete the task is selected. The Gasser’s system determines that the accelerator is in busy state, i.e. in response to the determination that the time to complete the task by the accelerator is higher than the time to complete the task by the CPU, and consequently selects the CPU to perform the task as described in Col. 10 line 57-59, Col. 13 line 4-22 and Figure 4 (730), conversely, Gasser’s system determines that the accelerator is in no-busy state, i.e. in response to the determination that the time to complete the task by the accelerator is lower than the time to complete the task by the CPU, and consequently selects the accelerator to perform the task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).

Regarding Claims 12 and 19, they include similar limitations to claim 5, therefore the rejection applied to claim 5 is also applied to claims 12 and 19.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chauhan (US 20180103018 A1) teaches in e.g. [0321] selection of CPU or cryptographic accelerators to perform cryptographic operations based on status information.
Wei (US 20090237401 A1) discloses increasing a number of line segments generated when a load a CPU is less than or equal to a threshold and decrease the number of line segments when the load of CPU exceeds the threshold.
Belgaied (US 20080098215 A1) discloses in [0034] look up table to determine those cryptographic accelerators capable of handling a request, based on packet-size limitations, data types, etc.
Bobba (US 20180157531 A1) discloses in e.g. [0026] selecting an appropriate hardware accelerator based on the size of input data, the expected run time of acceleration candidate on each hardware accelerator. The expected run time may be determined, for example, based on prior measurements of execution or on an analytical model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        
/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497